OMB APPROVAL OMB Number: Expires: Estimated average burden hours perresponse 3235-0167 November 30, 2010 1.50 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number000-52558 Disaboom, Inc (Exact name of registrant as specified in its charter) 7730 E.
